Citation Nr: 1524399	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-06 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, Wisconsin


THE ISSUE

Entitlement to the payment or reimbursement of the cost of unauthorized medical treatment and services rendered in January 2012.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to July 1976, from February 1985 to August 1985, and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 decision by the Department of Veterans Affairs Medical Center (VAMC) in Tomah, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has been awarded service connection for posttraumatic stress disorder with depressive disorder not otherwise specified to include alcohol dependence (PTSD).

In January 2012, the Veteran was found lying in her bed, unconscious, and surrounded by multiple medication bottles and an empty liter bottle of vodka.  She was taken by the Wood County Sheriff's Department under a Chapter 51.15 Emergency Mental Health Detention and placed in the Norwood Health Center overnight.  When the Veteran apparently detoxified to the point of mental awareness the next day, she requested transfer to VAMC Tomah, and her request for transfer was honored.  She was subsequently hospitalized at VAMC Tomah for three months.  The present appeal concerns payment for the overnight stay at the Norwood Health Center.

In December 2012, VAMC Tomah refused payment, indicating that under 38 C.F.R. § 17.38(c)(5), VA is not liable for hospital and outpatient care for a Veteran who is either a patient or inmate in an institution of another government agency when that agency has a duty to give the care or services.  However, the record is unclear regarding which other government agency had the duty to give the care or services required in this case.  On remand, the agency of original jurisdiction (AOJ) should determine which government agency had the duty to give the Veteran care at the Norwood Health Center on January 31, 2012.

Further, on her December 2012 notice of disagreement, the Veteran indicated that the ambulance and emergency room bills had been paid.  On remand, the AOJ should clarify which portion, if any, of the bills were paid by the Veteran, and which portion were paid by specific other sources.

The Board further finds that the appellant has not been furnished an adequate statement of the case (SOC).  Under 38 C.F.R. § 19.29, an SOC must contain, among other things, a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the agency of original jurisdiction's determination.  To ensure due process, on remand, the VAMC should issue a supplemental statement of the case (SSOC) that includes the correct laws and regulations pertaining to claims for reimbursement for unauthorized medical expenses pursuant to 38 U.S.C.A. §§ 1725, 1728; and 38 C.F.R. § 17.1002, accompanied by an adequate discussion of how the regulations apply in this particular case.

Accordingly, the case is REMANDED for the following action:

1.  In accordance with 38 C.F.R. § 17.38(c)(5), clarify which, if any, government agency had the duty to give the Veteran care or services at the Norwood Health Center on January 31, 2012.  Document all development in this regard in the claims file.

2.  Clarify which portion, if any, of the bill for treatment at Norwood Health Center on January 31, 2012, was paid by the Veteran, and which portion was paid by specific other sources. 

3.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide her a SSOC and allow her an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




